DETAILED ACTION
	Claims 56-70, 72, 74, 76-78 are currently pending.  Claims 56-67 and 76-78 are currently under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Applicant’s Informational Disclosure Statement, filed on 02/03/2022 has been considered.  Please refer to Applicant's copy of the 1449 submitted herein.
Withdrawn Rejections
The prior rejection of claims 64 and 66 is withdrawn in light of Applicant’s amendment to remove “such as” language from the claim.
Examiner’s Note
Applicant's amendments and arguments filed 11/30/2021 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. In the Applicant’s response, filed 11/30/2021, it is noted that claims 56, 64 and 66 have been amended and no new matter or claims have been added.
	Modified Rejections:
	The following rejections are modified based on Applicant’s claim amendments.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 56-60, 62-67 and 77 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0097103 (previously applied) in view of US 2011/0184080 (previously applied), WO 2007/033679 (Applicant provided) and US 2009/0118387 (previously applied).
Regarding claim 56, the limitation of an absorbent polyurethane foam product having at least one profiled surface wherein the profiled surface comprises one or more indented, compressed portions and one or more raised, non-compressed portions is met by the ‘103 publication teaching an absorbent article comprising an open cell foam, wherein the article has localized expanded region of foam (abstract, reads on profiled).  Foams are taught to include biodegradable hydrophilic polyurethane foams [0008], wherein the absorbent foams area taught to be high internal phase emulsions [0009] and absorbent foams [0052] by the ‘103 publication teaching selective expansion process essentially dedensified the foam structure in selected area [0060] wherein perimeters are taught to be selectively expanded [0061].  A narrow band of the foam around the perimeter of an absorbent structure is expanded wherein the band can traverse the entire perimeter and can be continuous [0065], wherein the foam is expanded [0066].  The localized expanded regions would be raised and thus form indented regions (lower than the expanded portion), wherein it is taught that the raised expanded portion is less dense.
The limitation of wherein the profiled surface comprises one or more raised or non-compressed portions and one or more indented or compressed portions further wherein the indented or compressed portions have a higher density than the raised or non-compressed portions is met by the ‘103 publication teaching selective expansion process essentially dedensified the foam structure in selected area [0060] wherein perimeters is taught to be selectively expanded [0061].  A narrow band of the foam 
The limitation of “that have been subjected to pressure or flattened by a mechanical means” is a product by process limitation.  MPEP 2113 - “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In the instant case the ‘103 publication teaches the raised, non-compressed portions and the indented, compressed portions though an alternative method of making, wherein the results demonstrate a raised, less dense portion and an indented, more dense portion, as discussed above.
Regarding the limitation of wherein the one or more raised non-compressed portions have an absorbency of fluid greater than about 40 g/100 cm2 the ‘103 publication desires the desired of optimally absorbent articles [0012] wherein the embossed areas of the foam absorb to acquire fluid more rapidly than the unexpanded area, which is the thicker (raised) area [0036].  That being said and in lieu of objective evidence of unexpected results, the absorbency of fluid can be viewed as a variable which achieves the recognized result of successfully absorbing fluid. The optimum or 
Regarding claims 59-60 and 77, the limitation of wherein the profiled surface comprises a pattern of connected or interconnected indented, compressed portions formed into said surface to provide one or more raised, non-compressed portions is met by the ‘103 publication teaching a narrow band of the foam around the perimeter of an absorbent structure is expanded wherein the band can traverse the entire perimeter and can be continuous [0065], wherein the foam is expanded [0066].  The localized expanded regions would be raised and thus form indented regions (lower than the expanded portion).
Regarding claim 62, the limitation of further comprising one or more additive/active ingredients is met by the ‘103 publication teaching the foams may include the addition of a deliquescent salt and/or surfactant/emulsifier [0051], thus teaching the addition of an additive.
Regarding claims 63 and 65, the limitation of comprising a polyurethane layer further comprising a film layer and/or an alginate based layer is met by the ‘103 publication teaching a top sheet layer, wherein non-woven is preferred ([0053]-[0055]).
Regarding claim 64, the limitation of comprising a first polyurethane layer laminated to or juxtaposed with a second polyurethane layer, wherein the second layer 
Regarding claim 66, the limitation of wherein the product is shaped to conform to the contours of a body part is met by the ‘103 publication teaching it is desirable to conform as closely as possible to the wearer’s body ([0005], [0031).
	Regarding claim 67, the limitation of wherein the product is selected from a group including sanitary or hygiene product is met by the ‘103 publication teaching sanitary napkins [0031].

The ‘103 publication does not specifically teach the polyurethane foam is aliphatic (claim 56).
The ‘103 publication does not specifically teach wherein the one or more raised, non-compressed portions have a density of 100 to 140 kg/m3 and the one or more indented, compressed portion have a density of 140 to 180 kg/m3 (claim 56).
The ‘103 publication does not specifically teach wherein the one or more compressed portions have a faster speed of absorption of fluid droplet when compared to the one or more raised, non-compressed portions, wherein the one or more raised, non-compressed portions are reservoirs for absorbed fluid and the one or more intended compressed portions have capillary motor action of fluid between neighboring regions of the one or more raised, non-compressed portions or between neighboring raised non-compressed portions, wherein the foam product has more even distribution 
The ‘103 publication does not specifically teach wherein the indented, compressed portions have a reduced thickness increase after absorption test compared to the raised, non-compressed portions or have lower fluid retention (claim 57).

The ‘080 publication teaches hydrophilic aliphatic polyurethane foam which includes foaming the composition (abstract) wherein the polyurethane foam is taught to be particularly useful in the manufacture of wound dressings, cosmetic articles or incontinence products [0001].
The ‘679 publication teaches a foam dressing with a beveled edge and where the density at the edge is higher than the density at the central part of the foam (reading on profiled, abstract).  The preferred foam is taught to be made of hydrophilic polyether based polyurethane (page 6, lines 23-26). A contouring process wherein the edge is compressed to provide high density at the edge portion compared to the central portion of the foam (page 7, lines 1-5). The ‘679 publication teaching the central portion having a density of between 150 kg/m3 and 200 kg/m3, wherein 150 kg/m3 reads on about 140 kg/m3 as the about language allows for amounts above and below the specific recited amount.  Additionally the ‘679 publication teaches the density of the foam adhesive to be between 100 and 400 kg/m3 wherein density is tied to the fluid absorption (page 4, lines 5-10, reading on claim 56).  The ‘679 publication teaching the wound dressing includes one or more active ingredients selected from a group which includes chlorhexidine (page 5, line 25 to page 6, line 5).
3 [0028].  Examples including hexamethylene diisocyanate [0050] are taught to have a density of 168 kg/m3 and a water absorption property of 6 seconds (Example 7) wherein water absorption of 7 seconds or shorter is desired ([0061], claim 58).  
It would have been prima face obvious to one of ordinary skill in the art before the filing date of the claimed invention to use different density regions to obtain the desired fluid absorbency as the ‘103 publication teaches the desire of the foam to use selective expansion to increase permeability of the foam and absorption rate in selective areas [0013] and the ‘679 publication teaches density of the foam to be connected to the water absorption.  Thus it would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to optimize areas of the foam taught by the ‘103 publication to known densities as taught by the ‘679 publication to obtain the desired absorption rate.  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success as the ’397 publication and the ‘679 publication teach wide ranges of density in a polyurethane foam product mean to be absorptive.  One of ordinary skill in the art would have a reasonable expectation of success as the ‘103 publication teaches the desire for a surface which has raised element [0027] changing the absorption rate through such apertures [0034], thus providing the desire for different density throughout the foam product to obtain the desired absorption rate.

Regarding the limitation of wherein the one or more compressed portions have a faster speed of absorption of fluid droplet when compared to the one or more raised, non-compressed portions, wherein the one or more raised, non-compressed portions are reservoirs for absorbed fluid and the one or more intended compressed portions have capillary motor action of fluid between neighboring regions of the one or more raised, non-compressed portions or between neighboring raised non-compressed portions, wherein the foam product has more even distribution of absorbed fluid around the foam product compared to an equivalent non-profiled product and wherein the indented compressed portions have a reduced thickness increase after absorption test when compared to raised, non-compressed portions are functional limitations which are resultant from the claimed structure of absorbent aliphatic polyurethane foam having the claimed density and fluid absorbency and thus necessarily taught by the combination of references. 

Claims 61, 76 and 78 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0097103, US 2011/0184080, WO 2007/033679 and US 2009/0118387 as applied to claims 56-60, 62-67 and 77 above, and further in view of US 2004/0058129 (previously applied).
As mentioned in the above 103(a) rejection, all the limitations of claims 56-60, 62-67 and 77 are taught by the ‘103 publication, the ‘080 publication, the ‘679 publication and the ‘387 publication.  
The ‘103 publication teaches the foam materials may be aperture and/or embossed [0058] wherein embossing is taught to be treating to reduce moisture in selected foam areas (claim 12).
The ‘103 publication does not specifically teach wherein the profiled surface comprises a plurality of elongate indented portions radiating from an indented portion positioned essentially centrally on said surface (claim 61), portions are essentially circular or hexagonal cross-section (claim 76) and wherein the profiled surface comprises V-shaped or herringbone profiling (claim 78).
The ‘129 publication teaches a compressible polymer material is provided with a surface pattern in an area that has been deformed under pressure to retain a desired shape when the pressure is removed.  The surface pattern may be decorative to enhance the aesthetic appearance of the article or may be functional (abstract).  Designs are those such as found in figure 8 and 11, wherein a central design is a circular dot and is surrounded by additional widening circles which is a decorative pattern (Figure 11, [0091]), meeting instant claim 61 and 76 or a V-shaped pattern (Figure 8, meeting claim 78).  The surface pattern may modify the physical properties of 
	It would have been prima facie obvious to one of ordinary skill in the art before the filing date to use a design such as those taught by the ‘129 publication for the article taught by the ‘103 publication because the ‘129 publication teaches specific designs which are known to be used on foam articles and the ‘103 publication is directed to a foam article.  One of ordinary skill in the art before the filing date of the claimed invention would be motivated to form a compressed design such as those taught by the ‘129 publication of the article taught by the ‘103 publication because the ‘129 publication teaches retention of the desired shape wherein the articles include decorative and/or functional features for any desired purpose in any foam device, wherein the recessed notches are taught to form a decorative surface pattern of circular ribs along the foam strip as taught in figure 11.  It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention that the compressed pattern is a design choice, wherein the configuration would be an obvious design choice.  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success as the ‘103 publication teaches a process of embossing through densifying an area in the foam material and the ‘129 publication teaches a method of compression to form a design in a foam material, thus the ‘103 

	Response to Arguments:
	Applicant’s arguments have been fully considered and are not deemed to be persuasive.
	Applicant argues claim 56 refers to “at least one profiled surface, wherein the profiled surface comprises one or more indented, compressed portions”.  The profiling step results in a product which has compressed or indented portions in places.  Compressed denotes whether or not the portion in question has been subjected to pressure of flattened by mechanical means, such as profiling means.  Compression results in different properties relative to foam which has been normally formed, i.e. without profiling.
In response, the instant specification includes raised as a form of profiled [0049].  The newly added limitations of “have been subjected to pressure or flattened by mechanical means are product by process limitations.  The limitation of “that have been subjected to pressure or flattened by a mechanical means” is a product by process limitation.  MPEP 2113 - “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different 
 Thus the ‘103 publication teaches the same structure of more dense, intended sections and less dense raised sections, even if produced by a different method.
	Applicant argues advantageous absorbent properties of the invention are a result of profiling.  For example, the specification discloses that he profiled absorbent foam of the invention will exhibit an advantageous capillary motor effect (page 2, lines 13-15).
	In response, it appears Applicant is arguing unexpected results, however no data has been presented.
	Applicant argues the features of faster speed of absorption of fluid droplet when compared to non-compressed portions, capillary motor action of fluid between neighboring regions, and even distribution of absorbed fluid around the foam product as compared to equivalent non-profiled product are a result of profiling, such profiling means that compression of the foam is only carried out to the extent that these 
In response, Applicant has stated that the functional features are a result of the structure ‘profiling’ of the foam product.  The combination of references teach the structure of the foam having raised, less dense portions and intended more dense portions.  The combination of references teach an overlapping density and fluid absorbency, and thus necessarily would result in the functional features, absent factual evidence to the contrary.
Applicant argues the present film has different structure relative to a normally formed foam which has not been treated with profiling/compression.
In response, the ‘103 publication contains a profiled surface. The ‘103 publication teaching selective expansion process essentially dedensified the foam structure in selected area [0060] wherein perimeters is taught to be selectively expanded [0061].  A narrow band of the foam around the perimeter of an absorbent structure is expanded wherein the band can traverse the entire perimeter and can be continuous [0065], wherein the foam is expanded [0066].  The localized expanded regions would be raised and thus form indented regions (lower than the expanded portion), wherein it is taught that the raised expanded portion is less dense.

In response, the instant claims required the surface to be profiled resulting in an indented, compressed portion and a raised, non-compressed form, wherein the two portions are defined by a density.  The ‘103 publication teaches the structure of an indented, more compressed (dense) region and a raised, non-compressed (less dense) region.  Thus the ‘103 publication teaches the structure of the foam product, including the density of the regions, by the ‘679 publication teaching the central portion having a density of between 150 kg/m3 and 200 kg/m3, wherein 150 kg/m3 reads on about 140 kg/m3 as the about language allows for amounts above and below the specific recited amount.  Additionally, the ‘679 publication teaches the density of the foam adhesive to be between 100 and 400 kg/m3 wherein density is tied to the fluid absorption (page 4, lines 5-10, reading on claim 56) and the ‘387 publication teaching the foam density is taught to be of about 80 to 350 kg/m3 [0028].  Thus the combination of references teaches the structure of portions containing different density and the raised/indented regions, wherein the compression is relative to the two regions.
	Applicant argues the teachings of the ‘103 publication and the ‘679 publication are entirely incompatible.  The ‘103 publication the skill is taught to reduce density of the foam region around the edge of the article.  The ‘679 publication teaches to extremely 
In response, the ‘103 publication teaches the desire of optimally absorbent articles [0012] wherein the embossed areas of the foam absorb to acquire fluid more rapidly than the unexpanded area, which is the thicker (raised) area [0036].  Thus the ‘103 publication teaches a raised, non-compressed less dense structure which has higher water absorbency and includes a more dense indented region, the ‘679 publication teaches known ranges of density of absorbed polyurethane products, wherein the density if tied to the fluid absorption (page 4, lines 5-10).  Thus the ‘103 publication and the ‘679 publication are both directed to foam compositions with a profiled surface wherein fluid adsorption is desirable, leading one of ordinary skill in the art to look to the ‘679 publication for the specifically recited density ranges to obtain the desired optimal absorbency of the ’103 publication.
Applicant argues the ‘679 relates to a beveling technique wherein contouring is used on the outside of the foam article.  This is a very extreme level of compression leading to an extreme increase in density.  Which such an extreme different in density does not fall within the scope of claim 56, which species density ranges for compressed and non-compressed portions wherein the maximum difference is notably less than the apparent minimum factor 3 disclosed in the ‘679 publication.  The beveling and profiling in the ‘679 publication are far more extreme and for different purpose then the instant invention, to prevent fluid from moving through.
3 and 200 kg/m3, and optimize to obtain the desired density as the ‘679 publication teaches the density is tied to fluid absorption.  A person of ordinary skill in the art would not look to the increased density meant to prevent water absorption for the ‘103 publication density, as the ‘103 publication does not desire this feature.
Applicant continues to argue the beveled edge taught by the ‘679 publication and the lack of fluid absorption in the region and blocking of fluid absorption. 
In response, as discussed above the ‘679 publication teaches density of the foam to be connected to the water absorption.  Thus it would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to optimize areas of the foam taught by the ‘103 publication to known densities as taught by the ‘679 publication to obtain the desired absorption rate.  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success as the ’397 publication and the ‘679 publication teach wide ranges of density in a polyurethane foam product mean to be absorptive.  One of ordinary skill in the art would have a reasonable expectation of success as the ‘103 publication teaches the desire for a surface which has raised element [0027] changing the absorption rate though such apertures [0034], thus providing the desire for different density throughout the foam product to obtain the desired absorption rate.  Thus the rejection is not over 
Applicant argues there is no evidence whatsoever that the skilled person would arrive at the claimed densities and functional features merely by obvious optimization.  The ‘679 only teaches increased density regions to prevent fluid movement.  The ‘103 publication teaches the opposite of the present invention, leading the skilled artisan away from using a region of increased density to act, e.g. as capillary motor region and to provide even fluid distribution.  The ‘103 publication embossing process produces expanded regions which does not involve directly compressing or densifying foam as the Examiner alleges.
In response, Applicant’s arguments regarding direct compression to form the device are addressed above.  The ‘679 publication teaches the central portion having a density of between 150 kg/m3 and 200 kg/m3, wherein 150 kg/m3 reads on about 140 kg/m3 as the about language allows for amounts above and below the specific recited amount.  Additionally the ‘679 publication teaches the density of the foam adhesive to be between 100 and 400 kg/m3 wherein density is tied to the fluid absorption (page 4, lines 5-10, reading on claim 56). The ‘103 publication teaches an absorbent article comprising an open cell foam, wherein the article has localized expanded region of foam (abstract, reads on profiled).  A narrow band of the foam around the perimeter of an absorbent structure is expanded wherein the band can traverse the entire perimeter and can be continuous [0065], wherein the foam is expanded [0066].  The localized expanded regions would be raised and thus form indented regions (lower than the expanded portion), wherein it is taught that the raised expanded portion is less dense. 
Applicant argues the ‘103 publication teaches the expanded (raised) portions of the foam have increased speed of fluid acquisition which is in contrast to the raised, non-compressed portions of the present invention which have reduced speed of absorption compared to the intended compressed regions.
In response, the instant claims state the non-compressed regions have a greater fluid absorbency than the compressed indented portions.  The ‘387 publication teaches the speed of absorption is an optimizable parameter teaching to have a density of 168 kg/m3 and a water absorption property of 6 seconds (Example 7) wherein water absorption of 7 seconds or shorter is desired ([0061], claim 58).  
Applicant argues the ‘103 publication teaches expanded, i.e. less compressed regions, will allegedly give an increased rate of absorption and some alleged capillary action. To the contrary, in the present invention it has surprisingly been found that the exact opposite can be true with a profiled foam comprising compressed portions according to the present claim 56.  Applicant argues the skilled person following the teachings of the ‘103 publication would not expect to reach a foam product with the 
In response, it appears Applicant is arguing unexpected results however has not presented any data to support such a claim.  Attorney’s arguments may not take the place of factual data wherein data is required.  The instant claims states the non-compressed regions have a greater fluid absorbency than the compressed indented portions.  The ‘387 publication teaches the speed of absorption is an optimizable parameter teaching to have a density of 168 kg/m3 and a water absorption property of 6 seconds (Example 7) wherein water absorption of 7 seconds or shorter is desired ([0061], claim 58).  Regarding the limitation of wherein the one or more compressed portions have a faster speed of absorption of fluid droplet when compared to the one or more raised, non-compressed portions, wherein the one or more raised, non-compressed portions are reservoirs for absorbed fluid and the one or more intended compressed portions have capillary motor action of fluid between neighboring regions of the one or more raised, non-compressed portions or between neighboring raised non-compressed portions are functional limitations which are resultant from the claimed structure of absorbent aliphatic polyurethane foam having the claimed density and fluid absorbency and thus necessarily taught by the combination of references. 
Applicant argues the ‘103 publication teaches the expanded portion can transport liquid to the non-expanded portion, but not the non-expanded portion, relatively more compressed portion does not permit the transport fluids into the expanded portion.  This is the exact opposite of the present invention.

Applicant argues there is no way the ‘103 publication and the ‘129 publication could be combined or viewed in combination would render the claim obvious as there is an inherent incompatibly between the teachings of the 103 an the ‘129.  The ‘129 relate to a different field and is not analogous art.  The ‘103 publication is related to absorbed foam articles such as wound dressings.  The ‘129 publication relates to foam articles for use as making material when spray painting a vehicle (abstract).  There is no mention of absorbent purpose or properties.  The Office’s contention that [0019] of the ‘129 discloses the articles can provide an article with the desired properties for the intended application of the article is recite din an extremely generic sense.  The ‘129 publication as viewed as a whole is related to making materials and there is no indication the compression could be used to provide advantageous absent properties to the present invention.
In response, the ‘129 publication teaches a compressible polymer material is provided with a surface pattern in an area that has been deformed under pressure to retain a desired shape when the pressure is removed.  The surface pattern may be decorative to enhance the aesthetic appearance of the article or may be functional (abstract).  The surface pattern may modify the physical properties of the area or may provide a visual display of information such as a symbol ([0007],[0008]).  The desired 
Applicant argues the ‘129 publication teaches profiled surface being compressed and the ‘103 publication teaching the opposite.
In response, the ‘103 publication teaches a method of providing surface modification by selectively expanding foam portions [0035], thus teaching control at the point of modification.  The ‘129 publication teaches specific patterns that may be used on a foam product and that surface modification may be used for design aesthetics.  
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDSEY MARIE BECKHARDT whose telephone number is (571)270-7676. The examiner can normally be reached Monday-Thursday 9am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/LMB/Examiner, Art Unit 1613                                                                                                                                                                                                        
/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613